DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The pre-amendment filed on 12/10/21 ahs been entered.
Claim 1 has been canceled.
Claims 2-21 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10 is is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Katoh (US 2012/0069633).

Regarding claim 10, 13, 17 Katoh discloses An apparatus, comprising: 
a write operation selector (310 in 103, figure 6) configured to select a type of write operation for executing a received write command (the control circuit 310 outputs a write command to write circuit as disclosed in para 0099) from a plurality of types of write operations (writing a high state HR is one type of operation, and writing a low state LR is another type of operation); and 
a polarity write circuit (101, figure 1) coupled with the write operation selector (310 in 103, figure 6) and configured to perform a first type of write operation (writing high state HR with positive polarity, see para 0079) associated with an application of a first voltage (positive polarity voltage, para 0079) of a polarity across memory cells being written to a first logic value (HR is a high state logic value)  and a second voltage (negative polarity voltage) of an opposite polarity (negative polarity, see para 0081) across memory cells being written to a second logic value (LR low state logic value) that is configured to be applied during a pre-read period of a write operation (as above) .

Regarding claim 13, Katoh discloses The apparatus of claim 10, further comprising: a plurality of drivers (303, 304, figure 6) coupled with a row line (WL0, figure 6) and a plurality of column lines (BL0, BL1, figure 6) , wherein the row line (WL0, figure 6) and a first column line (BL0, figure 6) of the plurality of column lines are coupled with a first memory cell (M211, figure 6) and the row line ( WL0, figure 6) and a second column line  (BL1, figure 6) of the plurality of column lines are coupled with a second memory cell (T21, figure 6).
Regarding claim 17, Katoh discloses The apparatus of claim 13, wherein:
 a first driver (one driver in 303, figure 6) of the plurality of drivers (303, figure 6) is coupled with the row line (WL0, figure 6) ; 
a second driver (one of a drive in 304, figure 6) of the plurality of drivers (304, figure 6)  is coupled with the first column line (BL0, figure 6) ; and 
a third driver (another drive in 304, figure 6) of the plurality of drivers (304, figure 6) is coupled with the second column line (BL1, figure 6).
Allowable Subject Matter
Claims 2-9, 18-21 are allowed.

Claims 11-12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  :
The prior art of record fail to teach or suggest An apparatus, comprising: a memory device comprising a memory cell; and a controller coupled with the memory device and configured to cause the apparatus to: receive a write command associated with the memory cell; select, from a plurality of types of write operations based at least in part on receiving the write command, a type of write operation to perform for executing the write command based at least in part on an amount of drift associated with the memory cell (claims 2, 18); 
The device of claim 10, further comprising: a default write circuit coupled with the 

write operation selector and configured to perform a second type of write 

operation associated with an application of the first voltage of the polarity across 

memory cells being written to either the first logic value or the second logic value 

that is configured to be applied during pre-read periods of write operations (claim 

11) .  

A device of claim 10, further comprising: a force write circuit coupled with the 

write operation selector and configured to perform a third type of write operation 

with an application of a third voltage of the polarity across memory cells being 

to the first logic value or a fourth voltage of the opposite polarity across memory 

being written to the second logic value that is configured to be applied 

throughout the write operation (claim 12). The device of claim 10, wherein the 

polarity write circuit is further configured to: apply, during a write operation, a 

voltage level to the row line; apply, during the write operation, a second voltage 

level to the first column line to apply a voltage of the polarity across the first 

memory cell during the pre-read period of the write operation based at least in 

part on the write operation being configured to write the first logic value to the 

first memory cell; and apply, during the write operation, a third voltage level to 

the first column line to apply a voltage of the opposite polarity across the second 

memory cell during the pre-read period of the write operation based at least in 

part on the write operation being configured to write the second logic value to 

the second memory cell (claim 14).  

The device of claim 13, further comprising: a default write circuit coupled with the 

write operation selector and configured to perform a second type of write 
operation associated with an application of the first voltage of the polarity across 
memory cells being written to either the first logic value or the second logic value 
during pre-read periods of write operations, wherein the default write circuit is 
further configured to: apply, during a write operation, a first voltage level to the 
row line; and apply, during the write operation, a second voltage level to the 
plurality of column lines to apply a voltage of the opposite polarity across the first 
memory cell during the pre-read period of the write operation (claim 15)  

The device of claim 13, further comprising: a force write circuit coupled with the 
write operation selector and configured to perform a third type of write operation 
associated with an application of a third voltage of the polarity across memory 
cells being written to the first logic value or a fourth voltage of the opposite 
polarity across memory cells being written to the second logic value to be applied 
throughout the write operation, wherein the force write circuit is further 
configured to: apply, during a write operation, a first voltage level to the row line; 
and apply, throughout the write operation, a second voltage level to the plurality 
of column lines to apply a voltage of the polarity across the first memory cell (claim 16).


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S. dinh
12/7/22
/SON T DINH/Primary Examiner, Art Unit 2824